DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 17 January 2020 has been received, & its contents have been carefully considered.  As a result, Claims 18-37 are pending for review.
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because uses abstract uses implied, self-evident language, i.e. “is described” in Line 4.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Piccoli et al., EP #1125534
[Piccoli ('534)]

-
Niklasson et al., US #2011/0114633
[Niklasson ('633)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-25, 29-33 & 35-37 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Piccoli ('534).
In Re Claims 18-25, 29-33 & 35-37, Piccoli ('534) discloses (See machine translation, attached):
Cl. 18: A cooking appliance unit (Cooking System #2) comprising a cooking appliance base frame (Support Means #3) including a lifting system having at least one drive (Comprising at least Drive Motor #16, Support Feet #17, 17’, Lifting Cylinder #10), by which the cooking appliance base frame is height-adjustable (P. 4, Ln. 34-42), for varying the pan height above the floor (P. 4, Ln. 34-42: The height adjustment of Legs #17, 17’ by Drive #16 adjusts the height of the entire assembly including Cooker #4), and comprising a cooking appliance supported by the cooking appliance base frame (Cooker #4) and having at least one heatable pan (Pan / Pot #7), and comprising a controller for vertically adjusting the cooking appliance base frame, wherein the controller is configured to automatically adjust the height of the pan as a function of the operating situation (P. 3, Ln. 48-P. 4, Ln. 2: Controller #9 adjusts the height of Pot #7 based on, e.g. temperature control).
Cl. 19: wherein the base frame and the cooking appliance form a structural unit (Fig. 1-5).
Cl. 20: wherein the controller is configured to vertically adjust the cooking appliance base frame as a function of the operating situation in the form of the operating mode of the cooking appliance (As discussed above, the height of Cooker #4 & Pot #7 is adjusted in response to, e.g. a desired temperature).
Cl. 21: wherein the controller is configured to vertically adjust the height of the cooking appliance base frame as a function of the operating situations in the form of cooking path phases (P. 3, Ln. 48-P. 4, Ln. 14: Controller #9 adjusts both the height & the tilt of Cooker #4 &/or Pot #7 depending on the “phase” of cooking).
Cl. 22: wherein the at least one pan is swivel-mounted (Via Pivot Bearings #12, 15).
Cl. 23: wherein the controller is configured to adjust the height of the pan as a function of the pan angle (P. 4: Controller #9 adjusts both the vertical height & rotation / tilt of Pot #7, the height of Pan #7 inherently a function of the tilt since the height of at least the elevating / pivoting side of Pot #7 is a function of the angle of tilt at the pivot point, Pivot Bearing #15).
Cl. 24, 35: wherein the controller is programmed such that the pan is moved downward for emptying the pan by tilting it downward (P. 4, Ln. 3-14: A portion of Pot #7 defining Spout #70 moves downward as Pot #7 is tilted to allow draining of Pot #7).
Cl. 25: wherein specific vertical heights for the pan are stored in the controller at least for some of the following operating situations:
loading the pan with food to be cooked (The tilting, as discussed above, can be used for both loading & unloading (as discussed above) Pot #7 in Cooker #4);
cooking the food to be cooked (P. 3, Ln. 48-P. 4, Ln. 2: Controller #9 raises & lowers the cooking device based on temperature, i.e. for cooking);
tilting the pan for emptying (P. 4, Ln. 3-14);
cleaning the pan (P. 4, Ln. 3-14);
cooking employing an accessory part inserted into the pan (Pot #7 can be one of a cooking pot, food container, frying pan, etc., inserted into Cooker #4);
positioning an accessory part that can be moved up to the cooking appliance unit;
and opening and closing the cover (At least P. 3, Ln. 18-21).
Cl. 29: wherein the controller for adjusting the height of the pan is the controller for the cooking processes ((P. 3, Ln. 48-P. 4, Ln. 2: Controller #9 controls the cooker height based on temperature, i.e. controls both the height of the cooker & the cooking process).
Cl. 30: A cooking appliance base frame (Support Means #3) for a cooking appliance (Cooking System #2) having at least one heatable pan (Pot #7 in Cooker #4), comprising a lifting system having at least one drive (Comprising at least Drive Motor #16, Support Feet #17, 17’, Lifting Cylinder #10), by which the cooking appliance base frame is height-adjustable (P. 4, Ln. 34-42), for varying the pan height above the floor (P. 4, Ln. 34-42: The height adjustment of Legs #17, 17’ by Drive #16 adjusts the height of the entire assembly including Cooker #4), and a top side of the base frame onto which the cooking appliance can be placed (Cooker #4), the cooking appliance base frame being a structural unit separate from the cooking appliance (At least Fig. 5: Cooking Device #4 is shown as a separate component from Base #3).
Cl. 31: comprising a communication interface with the cooking appliance, via which the lifting system can be electronically coupled to the controller of the cooking appliance (As discussed above, Controller #9 adjusts components of Cooking System #2 based on parameters including cooking temperature, indicating Controller #9 communicates with the above described lifting system; The recitation that the communication link “can be electronically coupled” does not constitute a limitation in any patentable sense, since it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. In re Hutchinson, 69 USPQ 138.  The controller of Piccoli ('534) is capable of being linked electronically dependent on the exact controller selected).
Cl. 32, 36: wherein the at least one drive is an electric motor drive or a hydraulic or pneumatic drive (P. 4, Ln. 34-48: Drive #16 is an electric motor & utilizes hydraulic lines to control Feet #17).
Cl. 33, 37: wherein at least one guide is provided by which an upper part of the base frame is vertically displaceable in relation to a floor-side part (At least P. 4, Ln. 15-48: The tubular components, etc., of Base #3 are guides for both the vertical & rotational adjustment of the cooking device).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Piccoli ('534) as applied to at least one of claims 18 & 21 above, in view of Niklasson ('633).
In Re Claims 26 & 28, with respect to “wherein the controller is configured such that individual pan heights can be stored in it by a permanently provided operating unit for operating situations” & “wherein the controller is configured such that different user profiles with different pan heights can be stored in it”, Piccoli ('534) is silent on storing pre-programmed operating parameters.  Nevertheless, Examiner takes Official Notice that the use of pre-programmed cooking parameters stored in a controller for a cooking device is a conventional or well-known feature or method for fully automating cooking processes for various food types, as referenced in at least Para. 87 of Niklasson ('633); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the pre-programmed cooking parameter data storage of Niklasson ('633) into the system of Piccoli ('534) for the purpose of fully automating the cooking process for various types of foods to be cooked.
In Re Claim 27, Piccoli ('534) discloses: wherein the controller is configured such that individual pan basic heights and/or for different users can be stored in it by a permanently provided operating unit (P. 3, Ln. 48-P. 4, Ln. 2: Controller #9 separately controls the parameters of multiple zones).

Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over Piccoli ('534) as applied to claim 33 above.
In Re Claim 34, with respect to “wherein an operating unit by which the drive can be activated and deactivated”, Piccoli ('534) is silent on the use of a main power / cut-off switch.  Nevertheless, Examiner takes Official Notice that the use of an ON/OFF switch on a cooking device is a conventional or well-known feature or method for activating & deactivating a cooking device; therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a main power ON/OFF or Cut-Off Switch into the system of Piccoli ('534) for the purpose of selectively connecting & disconnecting power to the cooking device for various reasons, e.g. for activating the cooker or disconnecting from power for safety & maintenance purposes.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762